DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8, and 13 are objected to because of the following informalities:  
In Claim 1, at Line 4, delete the “an” before “engagement”.
In Claim 8, at Line 2, change “of a at least” to --of at least--.  
In Claim 13, at Line 3, change “locakable” to --lockable--
In Claim 13, at Line 3, insert --by-- before “the at least one”.
In Claim 13, at Line 4, change “counter connect” to --counter connector--.
Appropriate correction is required.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 101656381 to Yongquan et al. (hereinafter “Yongquan”)(translation submitted by Applicant).
-From Claim 1: Yongquan discloses a connector 1, comprising:
an engagement ball operating part 14; and
at least one engagement ball 13 that is movable between an engagement position Fig. 3 and a disengagement position Fig. 1A, wherein a motion of the an engagement ball operating part of the connector to an inner housing of the connector forces the at least one engagement ball from the engagement position into the disengagement position.
-From Claim 2: Yongquan discloses an outer housing 10 of the connector which is movable relative to the inner housing of the connector in a longitudinal direction of the connector, wherein the outer housing is operatively connected with the engagement ball operating part such that when the outer housing is moved relative to the inner housing, the engagement ball operating part is moved to force the at least one engagement ball from the engagement position into the disengagement position.
-From Claim 3: Yongquan discloses wherein motion of the engagement ball operating part is in a longitudinal direction of the connector. See Fig. 2
-From Claim 4: Yongquan discloses wherein when the at least one engagement ball 13 is in the engagement position, it extends into a space which is suitable for an engagement part of a counter connector 2 to be located to engage with the at least one engagement ball in order to secure the connector to the counter connector.  See Fig. 3
-From Claim 5: Yongquan discloses wherein a movement of the at least one engagement ball between the engagement position and the disengagement position has a component in a radial direction of the connector. See Figs. 2, 3, 6A, 6B
-From Claim 6: Yongquan discloses wherein the at least one engagement ball is biased in the engagement position by an elastic element 16.
-From Claim 7: Yongquan discloses wherein the at least one engagement ball 13 is biased in the engagement position by the elastic element 16 via the engagement ball operating part.
-From Claim 8: Yongquan discloses wherein in the engagement position the at least one engagement ball rests on a surface 143 of a at least one supporting part, wherein the surface is tapered along an extension in a longitudinal direction of the connector. Fig. 6B
-From Claim 9: Yongquan discloses wherein the outer housing comprises a catch (where 10 engages with 14, see Fig. 3) that when the outer housing is operated engages with a counter catch of the engagement ball operating part to move the engagement ball operating part, so that the engagement ball operating part forces the at least one engagement ball from the engagement position into the disengagement position.
-From Claim 10: Yongquan discloses wherein the catch of the outer housing and the counter catch of the engagement ball operating part are shaped and arranged in a way that when the engagement ball operating part is moved from its position in which the at least one engagement ball is in its engagement position to its position in which the at least one engagement ball is in its disengagement position, this motion of the engagement ball operating part is not translated into motion of the outer housing.
-From Claim 11: Yongquan discloses wherein the at least one engagement ball 13 comprises at least two engagement balls.
-From Claim 12: Yongquan discloses a connector 1, comprising:
an inner housing 18,
at least one engagement ball 13,
an engagement ball operating part 14 that moves the at least one engagement ball between an engagement position and a disengagement position, and
a supporting part 11 which is rigidly connected with an inner housing and on which the at least one engagement ball at least partially rests in the engagement position,
wherein the engagement ball operating part comprises claws 141 that extend through at least one window 111 in the supporting part or the inner housing or between the supporting part and the inner housing.
-From Claim 13: Yongquan discloses a system, comprising:
a connector according to claim 1, and a counter connector 2 that is [lockable] to the connector the at least one engagement ball of the connector that engages with an engagement part 210 of the counter connector.
-From Claim 14: wherein when the connector is locked to the counter connector, at least one supporting part of the connector holds the at least one engagement ball 13 in a locking position against forces applied to the engagement ball by the counter connector,
wherein a channel (space above 11 in Fig. 1A) is positioned between the at least one supporting part of the connector and the engagement part of the counter connector, and
wherein the engagement ball operating part of the connector forces the at least one engagement ball along the channel from the engagement position into the disengagement position.
-From Claim 15: Yongquan discloses a system, comprising:
a connector 1, and
a counter connector 2 that is lockable locked to the connector by a locking mechanism with at least one engagement ball 13 of the connector that is moveable relative to an inner housing 18 of the connector from a disengagement position into an engagement position in which it engages with an engagement part of the counter connector,
wherein when the at least one engagement ball is in the engagement position and the locking mechanism is loaded, the at least one engagement ball does not exert a force on a part of the connector that is movable relatively to the inner housing and retains the engagement ball in the engagement position.
-From Claim 16: Yongquan discloses a method of unlocking a connector 1 from a counter connector 2, comprising: 
moving an engagement ball 13 of the connector from an locking position, in which the engagement ball is engaged with an engagement part 210 of the counter connector to lock the connector to the counter connector, to an unlocking position, in which the engagement ball is no longer engaged with the engagement part of the counter connector.
-From Claim 17: Yongquan discloses wherein an outer housing 10 of the connector moves relative to an inner housing, the outer housing moves an engagement ball operating part, and the engagement ball operating part forces the engagement ball from the locking position into the unlocking position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        11/4/2022